January 4, 2008 VIA EDGAR Securities and Exchange Commission Division of Investment Management 100 F Street N.E. Washington, D.C.20549 Re: TIFF Investment Program, Inc. (“TIP”) File Nos. 33-73408 and 811-8234 Ladies and Gentlemen: Pursuant to Rule 497(e) of the Securities Act of 1933, as amended, and on behalf of TIP, attached for filing by direct electronic transmission (EDGAR) is a supplement, dated January 4, 2008 to TIP’s Prospectus dated April 30, 2007. Please do not hesitate to contact the undersigned at (617) 937-5539 if you have any questions or comments regarding the foregoing or the materials enclosed. Sincerely, /s/ Josephine M. Lyons Josephine M. Lyons, Esq.
